ORDER
NEBEKER, Chief Judge:
It is sua sponte,
ORDERED that when a determination is made, under the Internal Operating Procedures, Part 1(b)(5) or 11(c) second paragraph, and Frankel v. Derwinski, 1 Vet.App. 23, 25-26 (1990), that a panel should be selected for consideration and disposition of an appeal or other matter in which the appellant is not represented, a clerk’s order, designated for electronic publication only, will be entered stating that such a detérmination has been made and that the matter will be stayed for 30 days.